Citation Nr: 0835024	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-19 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1950 to September 1952.

The veteran was initially denied service connection for 
tinnitus in a January 1965 rating decision, which he did not 
appeal.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO), which denied service for bilateral 
hearing loss and tinnitus on the merits.

This case was remanded by the Board in May 2007 for further 
procedural development.  This was accomplished, and in July 
2008 the VA Appeals Management Center (AMC) issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claims.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed January 1965 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for tinnitus. 

2.  The evidence associated with the claims folder subsequent 
to RO's January 1965 rating decision pertains to the 
existence of an in-service injury, which had not been 
established at the time of the last prior final denial.  The 
additionally received evidence is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed tinnitus and his military service.

4.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed bilateral hearing loss and his military 
service.


CONCLUSIONS OF LAW

1.  The January 1965 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104 (2007), 20.1103 (2008).

2.  Since the January 1965 RO decision, new and material 
evidence has been received; therefore, the claim of 
entitlement to service connection for tinnitus is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007)

4.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.


Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in May 2007.  In essence, the Board instructed the 
Agency of Original Jurisdiction (AOJ) to provide additional 
notice for the claim to reopen pursuant to Kent v. Nicholson, 
20 Vet. App. 1 (2006) and request that the veteran submit any 
additional evidence in his possession pertinent to his 
claims.  

The veteran was provided with Kent notification via a letter 
from the AMC dated June 4, 2007 in which he was asked to 
submit pertinent evidence in his possession.  Thereafter, the 
matter was readjudicated via the July 2008 SSOC.  

Accordingly, the Board's remand instructions were fully 
performed and a decision can be rendered at this time.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

New and material evidence with respect to the tinnitus claim

As noted above, in December 2003 the RO denied service 
connection for tinnitus on the merits, without reference to 
the January 1965 rating decision or the predicate issue of 
whether new and material evidence had been submitted.  See 
38 U.S.C.A. § 5108 (West 2002).  However, the question of 
whether new and material evidence has been received is one 
that must be addressed by the Board, notwithstanding a 
decision favorable to the claimant that may have been 
rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) [noting that before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant.]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[observing that the Board has a jurisdictional responsibility 
to consider whether it was proper for the RO to reopen a 
previously-denied claim].  
  
The veteran's prior claim of entitlement to service 
connection was denied in January 1965 in essence because the 
record at that time did not include evidence of an in-service 
disease or injury.  The decision stated: "Military service 
records are negative relative to . . . tinnitus. . . Service 
connection is denied for tinnitus because it is not shown 
that the condition existed during active military service or 
resulted from or was aggravated by active military service."  

The January 1965 RO decision was not appealed and therefore 
is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2007).  
The veteran's claim for service connection for tinnitus may 
only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; see also Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted (i.e. January 
1965) evidence bears directly and substantially upon the 
specific matters under consideration, namely whether there is 
evidence of an in-service ear injury or disease.

Additional evidence added to the claims folder since the 
January 1965 denial includes evidence of combat service.  
Specifically, the veteran submitted letters and pictures from 
his Korean service as well as a lay statement from a fellow 
serviceperson who indicated in August 1951 the veteran "was 
suffering and talking about his ears hurting and ringing from 
the concussion of the gunfire that he was operating against 
the enemy target."   See the May 24, 1988 Statement from 
R.C.L.



Accordingly, new and material evidence pertaining has been 
submitted, since this evidence bears directly and 
substantially on the key element of in-service injury.  The 
veteran's claim of entitlement to service connection for 
tinnitus is accordingly reopened.

The Board again observes that the RO denied the claim on the 
merits in December 2003.  Therefore, there is no prejudice to 
the veteran in the Board adjudicating the claim on a de novo 
basis.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claims, this does not mean that the claims must be allowed 
based on such evidence. In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.



The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002). When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.   
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007) [reasonable doubt to be resolved in claimant's 
favor].

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his claims in a 
letter from the RO dated July 14, 2003 which specifically 
detailed the evidentiary requirements for service connection, 
including evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service."  These evidentiary requirements were also provided 
in a letter from the AMC dated in June 2007.  See the June 4, 
2007 VCAA letter, page 6.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
July 2003 and June 2007 VCAA letters.  Specifically, the 
veteran was advised in the letters that VA would obtain all 
evidence kept by the VA and any other Federal agency, 
including VA facilities and service medical records.  He was 
also informed in the letters that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records that the he identified.  Included with the letters 
were copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, and the June 2007 letter asked that the 
veteran complete this release so that VA could obtain these 
records on his behalf.  The VCAA letters also informed the 
veteran that for records he wished for VA to obtain on his 
behalf he must provide enough information about the records 
so that VA can request them from the person or agency that 
has them.  

The veteran was specifically notified to describe or submit 
any additional evidence which he thought would support his 
claim.  "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  See the June 4, 2007 
letter at page 2.  This request complies with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b) in that the RO informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The June 2007 VCAA letter provided notice as to 
elements (4) and (5), degree of disability and effective 
date.  In any event, because the veteran's claims are being 
denied, elements (4) and (5) are moot. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case.  Therefore, no further VCAA notice is necessary.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].



Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the veteran has 
specifically denied the existence of any VA and private 
medical treatment for his hearing loss or tinnitus.  See the 
veteran's July 31, 2003 statement.  Additionally, the veteran 
was provided with VA audiological examination in October 
2003.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  He has not requested a personal 
hearing in connection with his appeal.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2006).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. 
See Hensley, supra.

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2005).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in- 
service event and the current disability.



Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2007).

Analysis

With respect to Hickson element (1), current disability, an 
October 2003 VA audiogram indicates the presence of bilateral 
hearing loss in conformity with the requirements of 38 C.F.R. 
§ 3.385 as well as tinnitus.  Hickson element (1) is 
accordingly met for both claims.

With respect to element (2), in-service disease and injury, 
the Board will separately discuss disease and injury. 

With respect to in-service disease, there is no evidence of 
ear disease, to include hearing loss, in service.  In 
particular, audiology testing conducted in September 1950 and 
just prior to the veteran's separation in September 1952 was 
pertinently negative.  Accordingly, in-service ear 
disease/hearing loss is not demonstrated.  
The Board also notes that hearing loss as defined under 
38 C.F.R. § 3.385 was not medically identified as being 
present until October 2003, well beyond the period for 
presumptive service connection for sensorineural hearing 
loss.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

With respect to in-service injury, the Board finds that the 
veteran did engage in combat with the enemy within the 
meaning of 38 U.S.C.A. § 1154(b) (West 2002).  The veteran's 
DD Form 214 demonstrates he served in South Korea with the 
36th Field Artillery Battalion.  Additionally, the veteran 
submitted letters and pictures from his Korean service as 
well as a lay statement from a fellow serviceperson who 
indicated in August 1951 the veteran "was suffering and 
talking about his ears hurting and ringing from the 
concussion of the gunfire that he was operating against the 
enemy target."   See the May 1988 Statement from R.C.L. 

The Board has examined the claims folder and found no 
evidence that would question the veracity of the veteran's 
statements regarding his combat status.  Accordingly, based 
on the veteran's MOS and assertions of R.C.L. of firing upon 
the enemy, the combat presumption has been established.  See 
VAOPGCPREC 
12-99, supra.  Hickson element (2) is therefore satisfied.

With respect to crucial Hickson element (3), medical nexus, 
however, the claims fail.  The record contains the October 
2003 VA medical examination report, in which the examiner 
found that it was unlikely that the veteran's current hearing 
loss or tinnitus were related to military service.  The 
examiner pointed to the veteran's normal hearing test just 
prior to separation, as well as a subsequent VA examination 
in October 1964, twelve years after his separation from 
service in 1952.  Also included as part of the rationale 
behind the opinion was the amount of post-service noise 
exposure (working with farming equipment) and a lack of ear 
symptomatology for over five decades after service.

The Board assigns this medical opinion great probative 
weight.  It was provided by a medical professional who 
actually examined the veteran, as well as reviewed his VA 
claims folder.  In addition, the examiner gave a detailed 
rationale for the opinion.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Moreover, the opinion is congruent with the 
veteran's medical history, which was pertinently negative for 
ear symptomatology in service and for over five decades after 
service.

There is no competent medical evidence to the contrary.  The 
Board again notes that the provisions of 38 U.S.C.A. 1154(b) 
only provide an evidentiary presumption concerning events in 
service; they do not provide a substitute for evidence of a 
causal nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms 
subsequent to service.  See Wade v. West, 11 Vet. App. 302, 
305 (1999), as well as Libertine, Gregory and Kessel, all 
supra.

The only other evidence of record which contradicts this 
medical opinion is that of the veteran himself and his 
representative.  To the extent that the veteran and his 
representative contend that his current hearing loss and 
tinnitus are related to his military service, it is now well 
established that lay persons without medical training, such 
as the veteran and his representative, are not competent to 
comment on medical matters such as date of onset or cause of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The statements 
of the veteran and his representative offered in support of 
his claims are not competent medical evidence and do not 
serve to establish a medical nexus.

The veteran's representative argues that the veteran had 
hearing loss and tinnitus on a continuous basis since service 
and that the provisions of 38 C.F.R. § 3.303(b), relating to 
chronicity and continuity of symptomatology, are applicable.  
See the May 4, 2007 Appellant's Brief.

The Board is of course aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed in the law and regulations section 
above.  In Savage v. Gober, 10 Vet. App. 488 (1997), the 
Court noted that while the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment, the lack of evidence of treatment may bear upon 
the credibility of the evidence of continuity.  In this case, 
the veteran's hearing acuity was normal at the time of his 
separation from service in 1952, as well as during a VA 
examination conducted twelve years later in 1964.  The first 
notation of hearing loss in the medical evidence of record is 
not until October 2003, over 50 years after service.

Thus, the record here discloses a span of 50 years without 
any clinical evidence to support the assertion of a 
continuity of hearing loss or tinnitus.  The fact that the 
clinical evidence record does not provide support for the 
veteran's contentions that he experienced continuous hearing 
loss and tinnitus since service is highly probative evidence 
against the claims.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition]. 

Significantly, there is no mention of ear problems by the 
veteran until he filed his claim of entitlement to VA 
benefits in June 2003, over fifty years after he left 
military service in September 1952 and forty years after he 
filed his initial claim for VA benefits in February 1963.  
See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised]; see 
also Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim].  The lack of any evidence of 
ear problems for fifty years after service, and the filing of 
the claim for service connection 50 years after service and 
40 years after his initial claim for benefits, is itself 
evidence which tends to show that no injury to the ear was 
sustained in service.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence]; see also 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].  

In Voerth v. West, 13 Vet. App. 117, 120-1 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent.  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.

Accordingly, the Board finds that Hickson element (3) is not 
met, and the claims fail on this basis.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Therefore, contrary to 
the assertions of the veteran's representative, the benefit 
of the doubt rule is not for application because the evidence 
is not in relative equipoise.  The benefits sought on appeal 
are accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


